  7:19-cv-05012-JMG-MDN Doc # 51 Filed: 03/04/21 Page 1 of 1 - Page ID # 226


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

TELLY BRIGGS,

                      Plaintiff,                                      7:19CV5012

      vs.                                                      THIRD AMENDED
                                                           CASE PROGRESSION ORDER
DANIEL MORALES, RYAN WISNIESKI,
CHAD OSTMEYER, in both their
Individual and Official Capacities; and
CITY OF IMPERIAL, a political subdivision
of the State of Nebraska;

                      Defendants.

        This matter comes before the Court on the Joint Motion to Amend Case Progression
Deadlines (Filing No. 50). After review of the parties’ motion, the Court finds good cause to
grant the requested extensions. Accordingly,

       IT IS ORDERED that the Joint Motion to Amend Case Progression Deadlines (Filing
No. 50) is granted and the second amended case progression order is amended as follows:

            1)   The status conference scheduled for March 15, 2021, is cancelled. A status
                 conference to discuss case progression and the parties’ interest in settlement will
                 be held with the undersigned magistrate judge on April 9, 2021, at 9:00 a.m. by
                 telephone. Counsel shall use the conferencing instructions assigned to this case
                 to participate in the conference.

            2)   The deadline for filing motions to resolve jurisdiction, venue, and/or immunity
                 issues is extended to April 30, 2021.

            3)   The parties shall contact the undersigned magistrate judge to schedule a
                 telephone conference to discuss further progression of this case within 14-days
                 of the court’s ruling on any motion to resolve jurisdiction, venue, and/or
                 immunity, if necessary.

            4)   The parties shall comply with all other stipulations and agreements recited in
                 their Rule 26(f) planning report that are not inconsistent with this order.

            5)   All requests for changes of deadlines or settings established herein shall be
                 directed to the undersigned magistrate judge. Such requests will not be
                 considered absent a showing of due diligence in the timely progression of this
                 case and the recent development of circumstances, unanticipated prior to the
                 filing of the motion, which require that additional time be allowed.

       Dated this 4th day of March, 2021.
                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
